Case 6:20-cv-00030-ADA-JCM Document 67-4 Filed 06/26/20 Page 1 of 5




          EXHIBIT “C”
      CaseCase
           6:20-cv-00030-ADA-JCM
               1:20-cv-00079-RP Document
                                  Document
                                         6967-4
                                             FiledFiled
                                                   06/22/20
                                                        06/26/20
                                                              PagePage
                                                                   1 of 4
                                                                        2 of 5



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

MARGARET KINGSBURY and JOHN                          §
JOSEPH KINGSBURY,                                    §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                    1:20-CV-079-RP
                                                     §
ETHICON INC. and JOHNSON                             §
& JOHNSON,                                           §
                                                     §
                Defendants.                          §

                                                ORDER

        Before the Court is Defendants Ethicon, Inc. and Johnson & Johnson’s (“Defendants”)

motion for leave to file a supplemental motion for summary judgment. (Dkt. 62). Plaintiffs Margaret

Kingsbury and John Joseph Kingsbury (“Plaintiffs”) filed a response in opposition, (Dkt. 65), and

Defendants filed a reply, (Dkt. 66). After considering the parties’ arguments, the record, and the

relevant law, the Court denies Defendants’ motion.

        This case was collected in a multidistrict litigation (“MDL”) in the Southern District of West

Virginia overseen by Judge Goodwin. In re Ethicon, Inc. Pelvic Repair Sys. Prods. Liab. Litig., No. 2:12-

md-02327, MDL No. 2327 (S.D.W.Va). Judge Goodwin permitted discovery and expert discovery in

each case pending in the MDL and also allowed Defendants the opportunity to file Daubert and

dispositive motions. (Pretrial Order, Dkt. 65-1). Judge Goodwin’s pretrial order set October 18,

2018, as the deadline for filing dispositive motions. (Id. at 3). Defendants filed a motion for partial

summary judgment in accordance with that deadline. (Mot. Summ. J., Dkt. 27).

        On January 23, 2020, this case was transferred to the Western District of Texas and the

undersigned’s docket. (Transfer Order, Dkt. 35; Order, Dkt. 40). Judge Goodwin’s Transfer Order

noted that “the time to conduct discovery is complete . . . and the parties have had time to file


                                                     1
      CaseCase
           6:20-cv-00030-ADA-JCM
               1:20-cv-00079-RP Document
                                  Document
                                         6967-4
                                             FiledFiled
                                                   06/22/20
                                                        06/26/20
                                                              PagePage
                                                                   2 of 4
                                                                        3 of 5



dispositive and Daubert motions, responses and replies.” (Transfer Order, Dkt. 35, at 1). Judge

Goodwin then “urge[d] the receiving court to immediately set these cases for trial.” (Id.).

        Defendants’ motion for partial summary judgment was still pending upon transfer to this

Court. (Mot. Summ. J., Dkt. 55). Because Plaintiffs indicated in their response that they were not

proceeding with the claims at issue in Defendants’ motion for partial summary judgment, the Court

dismissed Defendants’ motion as moot. (Resp., Dkt. 29, at 1; Order, Dkt. 55). Defendants now seek

leave to file a supplemental motion for summary judgment on all of Plaintiffs’ remaining claims

because “[p]laintiffs cannot sustain any of their remaining claims for lack of expert proof.” (Mot.

Leave, Dkt. 62).

        While Defendants concede that the October 18, 2018, deadline for filing dispositive motions

has long passed and “acknowledge that these issues were not presented in prior dispositive motion

briefing in the MDL Court,” Defendants nevertheless ask the Court for permission “to address

Plaintiffs’ lack of expert evidence now, before the parties incur needless additional expense for trial

preparation and before the Court and potential jury expend unnecessary time and resources on the

case.” (Mot. Leave, Dkt. 62, at 3). In support, Defendants invoke the “peculiarities” of the pretrial

proceedings in the MDL Court, noting that while “[e]ach wave” of cases in the MDL court typically

“involved the work up of approximately four hundred cases over the course of four or five

months,” this case “was one of approximately 13,000 cases subject to a docket control order

requiring case work up, as was determined to be necessary per case.”(Id.; see also Reply, Dkt. 66, at 1).

But Defendants do not specify how this posture impeded their ability to file a motion for summary

judgment raising the issues they now seek to raise prior to the October 18, 2018, dispositive motion

deadline. Defendants further argue that “[t]hese issues will be raised by Defendants at trial on

directed verdict, so it benefits the Court to address them now to avoid wasted effort and expense.”




                                                    2
      CaseCase
           6:20-cv-00030-ADA-JCM
               1:20-cv-00079-RP Document
                                  Document
                                         6967-4
                                             FiledFiled
                                                   06/22/20
                                                        06/26/20
                                                              PagePage
                                                                   3 of 4 of 5



(Mot. Leave, Dkt. 62, at 3; see also Reply, Dkt. 66, at 2 (“[T]here is no purpose in forcing Ethicon to

wait until trial to raise a dispositive issue.”)).

        Plaintiffs disagree, noting that this case “was pending for years before the MDL overseen by

Judge Goodwin.” (Resp., Dkt. 65, at 1). Plaintiffs contend that the expert report and testimony

forming the basis of Defendants’ supplemental motion were available to Defendants “well before

the 2018 dispositive motion deadline” and Defendants do not now claim that new facts or law

support their untimely motion. (Id. at 3). Thus, Plaintiffs argue that “Defendants should not be

excused for their failure to raise an issue that they acknowledge was ripe for consideration before the

dispositive motion deadline.” (Id. at 4).

        The Court agrees. “Scheduling orders and their enforcement are regarded as essential in

ensuring that cases proceed to trial in a just, efficient, and certain manner.” Hernandez v. Mario’s Auto

Sales, Inc., 617 F. Supp. 2d 488, 493 (S.D. Tex. 2009). When Judge Goodwin transferred this case to

this Court, he emphasized that “the parties have had time to file dispositive and Daubert motions”

and urged this Court upon transfer “to immediately set these cases for trial.” (Transfer Order, Dkt.

35, at 1). The issues Defendants seek to raise in their untimely motion were ripe for consideration

long before Judge Goodwin’s 2018 dispositive motion deadline and they fail to demonstrate good

cause for raising them now. (Pretrial Order, Dkt. 65-1). Other courts, considering nearly identical

procedural postures in cases transferred from the same MDL, reached this conclusion as well. See,

e.g., Estrada v. Ethicon, Inc., et al., No. 4:20-cv-00313 (S.D. Tex. April 24, 2020) (“After hearing

argument from counsel for each side, the court denied the defendants request for leave to move for

summary judgment, because the defendants failed to show good cause for filing the motion so long

after the multidistrict litigation transferee courts October 2018 deadline for filing these motions had

expired.”). Moreover, notwithstanding any of the alleged MDL Wave 8 “peculiarities,” Defendants

had six weeks after this case was transferred to the undersigned’s docket and before the undersigned


                                                     3
     CaseCase
          6:20-cv-00030-ADA-JCM
              1:20-cv-00079-RP Document
                                 Document
                                        6967-4
                                            FiledFiled
                                                  06/22/20
                                                       06/26/20
                                                             PagePage
                                                                  4 of 4
                                                                       5 of 5



ruled on its pending motion for summary judgment to raise the arguments they wish to advance

now, and they chose not do so. (See Dkt. 35; Order, Dkt. 55).

       Accordingly, Defendants’ motion for leave to file a supplemental motion for summary

judgment, (Dkt. 62), is DENIED.

         SIGNED on June 22, 2020.

                                                     _____________________________________
                                                     ROBERT PITMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
